Case 2:17-cv-04261-KM-JBC Document 90-10 Filed 02/27/19 Page 1 of 4 PageID: 1605




                          Exhibit 10
Case 2:17-cv-04261-KM-JBC Document 90-10 Filed 02/27/19 Page 2 of 4 PageID: 1606




 LOUIS JOHN DUOHI, JR.•
                                         DUGHI AND HEWIT
                                                                                  CHRISTOPHER J. WEBER
                                           A PROFESSIONAL CORPORATION
 RUSSELL L. HEWn'                                                                 PAMELA HATTEM
 ROBERTl:'/. OONNELLY,JR.                                                         JEFFREYS. CHIESA
                                              ATTORNEYS AT LAW
 MICHAELI. KEATINO                                                                HUGH A. KEFFER
 CHARLES M. RADLER, IR.                                                           MARIE JUDITH MC'CORMACK
                                              340 NORTH AVENUE
 CHRJSfOPHER J, CHRISTIE                                                          SCOTT C. BUSHELL!
                                          CRANFORD, NEW JERSEY 07016
 WILLJ/.M H. OAZI"                                                                RICHARD J. BRIOHTh1AN
                                                  (908) :m-0200
 DANIEL R. LINDEMANN                                                              OAR Y L. RIVELES
                                           TELECOPIER: (908) 272-0909
 KEITH A. OABLE                                                                   CRAIO A. DOMALEWSKI
                                                                                  MATI"HEWT. ROSE
                                         10 LAKE CENTER EXECUTNE PARK
 OF COUNSEL
                                             401 RT. 73 NORTH, SUITE 206
  MARJORIE OllMAN BAKER
                                            MARLTON, NEW JERSEY 08053
  WILU/.M / . PALA.TUCCI
                                                     (609) 985-1400
                                              TELECOP!ER: (609) 985-2822          • CERTIFl!lll CML TRIAL ATTORNEY
 REPLY TO:
           Cranford
                                         January 15, 1998

           SENT VIA FEDERAL EXPRESS
           Amelia M. Wagner, Esq.
           Assistant Regional Counsel
           Off ice of Regional Counsel
           U.S. Environmental Protection Agency
           Region II
           290 Broadway, 17th Floor
           New York, New York 10007-1866
                            Re:  Congoleum Corporation -- Diamond Alkali
                                 Superfund Site
                            Our File No.: 6378
           Dear Ms. Wagner:
                     Enclosed please find two copies of the Response of
           Congoleum Corporation to the Request for Information regarding
           the Diamond Alkali Superfund Site· and Passaic River Study
           Area, both containing original signature pages.
                     If you have any questions or require any additional
           infonnation, please do not hesitate to call. Once again, I
           want to thank you for your courtesies in extending the time
           for Congoleum Corporation to submit the within Response to the
           Request for Information.
                                                    Sincerely yours,
                                                    DUGHI AND HEWIT
                                                        C~rr-.\~
                                                      '7-~'-:.--~
                                                    Russell L. Hewit
           All3RLH
           Enc.




                                                                           CONGOLEUM - 051120


                                                                                                    CONG_0005990
Case 2:17-cv-04261-KM-JBC Document 90-10 Filed 02/27/19 Page 3 of 4 PageID: 1607




              CERTIFICATION OF ANSWERS TO REQUEST FOR INFORMATION



        State of     Pennsylvania

        county of _D_e_l_a_w_a_re____

         I certify under penalty of law that I have personally examined
         and am familiar with the information submitted in this document
         (response to EPA Request for Information) and all documents
         submitted herewith, and that based on my inquiry of those
         individuals immediately responsible for obtaining the
         information, I believe that the submitted information is true,
        accurate, and complete, and that all documents submitted herewith
        are complete and authentic unless otherwise indicatad. I am
        aware that there are significant penalties for submitting false
        information, including the possibility of fine and imprisonment.
        I am also aware that my company is under a continuing obligation
        to supplement its response to EPA's Request for Information if
        any additional information relevant to the matters addressed in
        EPA's Request for Information or the company's response thereto
        should become known or available to the company.

                    Robert G. Rucker
                    NAME (print or type)

                    Director of Environmental Affairs
                    TITLE (print or type)


                   ~¥~
                   SIGNATUE

                   Sworn to before me this I~ ct-1..._,
                   day of~·~ , 19]2.


                   '];~~~sq,, ~LL+

                                   Notarial Seal
                      Bonnie J. McCullough, Notary Public
                      Marcus Hook Boro, Delaware County
                      My Commission Expires May 15, 2000
                     Member. Penrisylvania Association of Notaries




                                                                     CONGOLEUM - 051121


                                                                                    CONG_0005991
Case 2:17-cv-04261-KM-JBC Document 90-10 Filed 02/27/19 Page 4 of 4 PageID: 1608




                        RESPONSE OF CONGOLEUM CORPORATION
                                        TO
                            REQUEST FOR INFORMATION
                                     OF THE
                UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                                   REGARDING
          DIAMOND ALKALI SUPERFUND SITE AND PASSAIC RIVER STUDY AREA



                                 EPA INTRODUCTION

                 The United States Environmental Protection Agency
       ("EPA") is investigating the release of hazardous substances into
       the Passaic River. EPA has info:rmation indicating that hazardous
       substances from your facility formerly located at 195 Belgrove
       Drive in Kearny, New Jersey, may have been discharged into the
       Passaic River.
                Please provide the info:rmation requested below,
      including copies of all available documentation that supports
      your answers.
                              CONGOLEUM INTRODUCTION

                EPA has served a Request for Information concerning
      possible discharges of allegedly hazardous substances from a
      facility formerly owned and operated by Congoleum Corporation (or
      its predecessors} ( 11 Congoleum 11 ) , which facility was formerly
      located at 195 Belgrave Drive, Kearny, New Jersey ("Kearny
      Facility").
                Congoleum has owned and operated, and continues to own
      and operate, multiple facilities in multiple, different states.
      Congoleum interprets EPA's Request for Info:rmation to be limited
      solely to Congoleum's former Kearny Facility and, accordingly,
      has so limited its responses to the Request for Information.
                Predecessors of Congoleum owned and operated a flooring
      manufacturing facility in Kearny, New Jersey from the late 1880s
      to the early or mid 1970s, and maintained administrative offices
      and a small laboratory at the sit.e into the mid 1980s. Congoleum
      has been purc~ased, sold and reorganized through mergers and/or
      acquisitions with different companies on several occasions.
      Unfortunately, there are no current Congoleum employees with
      personal knowledge concerning the manufacturing operations of the
      former Kearny Facility, and Congoleum's responses to the Request


      6378RESP



                                      -1-


                                                         CONGOLEUM - 051122


                                                                          CONG_0005992
